DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 4, 2022 has been entered. 
This action is in response to the papers filed on March 4, 2022.  Applicants’ arguments and amendments to the claims filed March 4, 2022 have been entered.  Claims 1, 3-5, 7-9, and 16 has been amended, claims 2 and 10, have been cancelled, and claim 23 has been newly added.  Claims 1, 3-9, and 11-23 are pending and under current examination.  
Priority
Acknowledgment is made of applicant's claim for priority to the filing dates of PCT Application Serial No. US2016/038953 filed on June 23, 2016; and United States Provisional Patent Application Serial No. 62/183,431 filed on June 23, 2015.
Withdrawn Claim Rejections - 35 USC § 112

      Claims 8-11 and 17-20 were rejected in the Office Action mailed September 27, 2021, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has amended the claims to exclude the species disclosed by Singh.  Accordingly, the rejection is hereby withdrawn

Withdrawn Claim Rejections - 35 USC § 102

      Claims 1-7 and 16 were rejected in the Office Action mailed September 27, 2021, under 35 U.S.C. 102(a)(2) as being anticipated by Singh (J. Chem. Soc. Perkin Trans II 1986 635-636).  Applicant has amended the claims to exclude the species disclosed by Singh.  Accordingly, the rejection is hereby withdrawn


	      Claims 1-7, 12, 13 and 16 were rejected in the Office Action mailed September 27, 2021, under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (Patent No. 5,545,399; Date of Patent Aug. 13, 1996).  Applicant has amended the claims to exclude the species disclosed by Lee et al.  Accordingly, the rejection is hereby withdrawn. 

Withdrawn Claim Rejections - 35 USC § 103
	      Claims 14 and 15 were rejected in the Office Action mailed September 27, 2021, under 35 U.S.C. 103 as being unpatentable over the combination of Lee 5,545,399 (Patent No.: 5,545,399; Aug. 13, 1996) and Lee (Patent No.: US 4,021,573; Date of Patent: May 3, 1977) hereinafter Lee ‘573   Applicant has amended the claims to exclude the species disclosed by Lee et al.  There is no teaching, suggestion, or motivation to modify the disclosure of Lee to read on the instantly claimed formulas (IA) or (II).   Accordingly, the rejection is hereby withdrawn. 

	      Claims 1-11, 12, 13, 16-18, 21, and 22 were rejected in the Office Action mailed September 27, 2021, form under 35 U.S.C. 103 as being unpatentable over the combination of Takeshi et al.  (Pub. No.: JP 2005263669; Pub. Date:  Sep. 29, 2005) and Lee (Patent No.: US 4,021,573; Date of Patent: May 3, 1977).  Applicant has amended the claims to exclude the species disclosed by Takeshi et al.  There is no teaching, suggestion, or motivation to modify the disclosure of Lee to read on the instantly claimed repeat units of formula (IA) or (II).   Accordingly, the rejection is hereby withdrawn. 

      Claims 14 and 15 were rejected in the Office Action mailed September 27, 2021, under 35 U.S.C. 103 as being unpatentable over Takeshi et al.  (Pub. No.: JP 2005263669; Pub. Date:  Sep. 29, 2005)   Applicant has amended the claims to exclude the species disclosed by Takeshi et al.  There is no teaching, suggestion, or motivation to modify the disclosure of Lee to read on the instantly claimed repeat units of formula (IA) or (II).   Accordingly, the rejection is hereby withdrawn. 

Claim Rejections - 35 USC § 112(d)
	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claims 4, 11, and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 improperly depends from cancelled claim 2. Both claims 11 and 18 depend from claim 10.   However, claim 10 has been cancelled.   Accordingly, claims 11 and 18 improperly depend from a cancelled claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1, 3, 5-9, 12-17, 19, 20, 22, and 23 are   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 22 recite: “wherein the polymer is functionalized from about 10% to about 
50% with the ATRA prodrug.”  This is vague and indefinite as it is unclear what the percentage refers to.  In the interest of compact prosecution the percentage has been interpreted as the number of   repeat units to the number  ATRA prodrug.  Claims 3, 5-9, 12-17, 19, 20, and 23 are included in the instant rejection as they depend directly or indirectly from claim 1 or have the subject matter incorporated therein.

Allowable Subject Matter
	Claim 21 is allowed.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617